DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 10-14, 16, 20, 22-24, 26-29, 31, 47, 70, and 71, species (2) (the purification comprises solid phase reversible immobilization (SPRI), see claims 28 and 29), and species (3) (the synthesized gene of interest comprises at least one exon sequence, see claim 31) in the reply filed on February 14, 2022 is acknowledged. Claims 1-5, 10-14, 16, 20, 22-24, 26-29, 31, 47, 70, and 71 will be examined. 

Drawings
Some bands in Figure 3A and some words or/and number in Figures 4B and 10 cannot be recognized. Applicant is required to submit new Figures 3A, 4B, and 10. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 1 or 13 or 14 or 24 or 47 or 70 or 71 is objected to because of the following informality: no period should appear after the label of each step, e.g.,  “a.” or “i.” should be --a)-- or –i)--. 
Claim 10 is objected to because of the following informality: “the step of confirming that the error-free gene segments are of correct size and concentration after purification” should be “a step for confirming that the error-free gene segments are correct sizes and concentrations of the error-free gene segments after the purifying step”. 
Claim 11 is objected to because of the following informality: “the assembling of step c. comprises using PCR” should be “step c) is performed using polymerase chain reaction (PCR)”. 
Claim 12 is objected to because of the following informality: “the gene segments following step c. comprise at least one exon” should be “the gene segments comprise at least one exon”. 
Claim 13 is objected to because of the following informalities:  (1) “assembling and amplifying gene segments from the first pool of oligonucleotides” in step ii) should be “assembling and amplifying gene segments using the first pool of oligonucleotides and a second pool of oligonucleotides” in view of claim 22; and (2) “a pool of assembled gene segments” in step iii) should be “the pool of assembled gene segments”. 
Claim 14 is objected to because of the following informality: “said amplifying in step c. is following by a purification step of the amplified error-free gene segments of interest” should be “step c) is following by a step for purifying the amplified error-free gene segments of interest”. 
Claim 16 is objected to because of the following informality: “the nucleotide sequences are sectioned into segments of up to 2000 base pairs comprising about 15-50 base pair overlap regions between segments” should be “the at least one nucleotide sequence is sectioned into segments with sizes up to 2000 base pairs comprising about 15-50 base pair overlap regions between the segments”. 
Claim 22 is objected to because of the following informality: “the first pool of oligonucleotides is assembled by using a second pool of oligonucleotides that are combined with the first pool of oligonucleotides in an equimolar ratio” should be “the gene segments is assembled using the first pool of oligonucleotides and the second pool of oligonucleotides wherein the first pool of oligonucleotides and the second pool of oligonucleotides is in an equimolar ratio”. 
Claim 24 is objected to because of the following informality: “the oligonucleotide assembling in step a. part ii comprises using polymerase chain assembly using the second pool of oligonucleotides to assemble the first pool of oligonucleotides into gene segments and polymerase chain reaction (PCR) to amplify the gene segments” should be “the gene segments is assembled by polymerase chain assembly wherein the second pool of oligonucleotides is assembled with the first pool of oligonucleotides to form the gene segments and the polymerase chain assembly is polymerase chain reaction (PCR)”. 
Claim 26 is objected to because of the following informality: “the step of mismatch digesting comprises using T7 endonuclease I” should be “step ii) is performed using T7 endonuclease I”. 
Claim 27 is objected to because of the following informality: “said mismatch digesting” should be “step ii)”. 
Claim 28 is objected to because of the following informality: “purification comprises using gel excision or solid phase reversible immobilization (SPRI)” should be “said purifying the digest fragments is carried out using gel excision or solid phase reversible immobilization (SPRI)”. 
Claim 29 is objected to because of the following informality: “the SPRI comprises a buffer” should be “the SPRI uses a buffer”. 
Claim 47 is objected to because of the following informality: “each purified gene segment” should be “each of the purified gene segments”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-14, 16, 20, 22-24, 26-29, 31, 47, 70, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the purified gene segments” in substep i) of step b).  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “purified gene segments” before “the purified gene segments”. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11, 12, 14, 26, 27, 31, 70, and 71 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Church et al., (US 2007/0269870 A1, published on November 22, 2007). 
Regrading claims 1-4, 11, 12, 14, 26, 31, 70, and 71, Church et al., teach a process for reducing base pair error rate in the synthesis of a gene of interest, the process comprising the steps of: a) obtaining a pool of assembled gene segments that contain mismatch errors (eg., the amplified construction oligonucleotides in Figure 21C); b) heteroduplexing and digesting the assembled gene segments, comprising: i) denaturing the purified gene segments into single stranded nucleic acid sequences and allowing random pairing of complementary strands, wherein the paired complementary strands or gene segments comprise mismatched base pairs (eg., see Figure 21D); ii) mismatch digesting the gene segments comprising mismatched base pairs to obtain digest fragments (eg., see Figure 21E); iii) purifying the digest fragments according to size (eg., by size separation using column chromatography or gel electrophoresis) to obtain error-free gene segments; and c) amplifying the error-free gene segments; thereby reducing base pair error rate in the synthesis of a gene of interest as recited in claim 1, repeating steps a) to (c to further reduce base pair error rate (eg., another round of error filtration and/or amplification or/and one or more rounds of simplification and/or error reduction as desired) as recited in claim 2 wherein the pool of assembled gene segments comprise one or more sequence errors in the nucleic acid sequence of one or more nucleic acid sequences in the pool as recited in claim 3, the gene of interest comprises a DNA sequence or a complementary DNA (cDNA) sequence as recited in claim 4, step c) is performed using polymerase chain reaction (PCR) as recited in claim 11, the gene segments comprise at least one exon as recited in claim 12, step c) is following by a purification step of the amplified error-free gene segments of interest (eg., the purification process (e.g., mixture of the construction and selection oligonucleotides) may be repeated at least once before use of the construction oligonucleotides. Additionally, the pool of construction oligonucleotides may be amplified before and/or after the various rounds of purification by selection) as recited in claim 14, step ii) is performed using T7 endonuclease I as recited in claim 26, step ii) is carried out at about 42°C as recited in claim 27, the synthesized gene of interest (eg., a reporter gene (lacZ)) comprises at least one exon sequence as recited in claim 31, purifying the error-free gene segments of interest after step c) (eg., the eluted construction oligonucleotides may then optionally be subjected to another round of error filtration and/or amplification) as recited in claim 70, and assembling the error-free gene segments into a gene of interest as recited in claim 71 (see paragraphs [0008] to [0010], [0013], [0075], [0076], [0124], [0153], [0210], [0212], [0081], [01215], and [0221], and Figures 7 and 21)
	Regarding claim 5, since Church et al., teach a method which comprises: “(i) obtaining a desired sequence from the customer; (ii) computationally designing a set of construction oligonucleotides that define the desired sequence; and (iii) synthesizing the set of construction oligonucleotides” (see paragraph [0018]), “[T]he term ‘construction oligonucleotide’ refers to a single stranded oligonucleotide that may be used for assembling nucleic acid molecules that are longer than the construction oligonucleotide itself. In exemplary embodiments, a construction oligonucleotide may be used for assembling a nucleic acid molecule that is at least about 3-fold, 4-fold, 5-fold, 10-fold, 20-fold, 50-fold, 100-fold, or more, longer than the construction oligonucleotide. Typically a set of different construction oligonucleotides having predetermined sequences will be used for assembly into a larger nucleic acid molecule having a desired sequence” (see paragraph [0067]), and “construction and/or selection oligonucleotides may comprise universal tags. Universal tags are sequences that flank a construction oligonucleotide on either the 5' end or 3' end or both and are common to at least a portion of the construction and/or selection oligonucleotides in a pool. Exemplary universal tags may comprise, for example, one or more of the following: a universal primer binding site, a mismatch repair enzyme cut site, an agent that facilitates detection/isolation/immobilization of the oligonucleotide, and a restriction endonuclease cleavage site at the junction between the universal tags and the construction oligonucleotide” (paragraph [0127]), Church et al., disclose that the mismatch base pair errors are introduced into the gene segment following the assembly of the gene segment, or wherein the mismatch base pair errors propagate during assembly and amplification of the gene segment or gene of interest. 
	Therefore, Church et al., teach all limitations recited in claims 1-5, 11, 12, 14, 26, 27, 31, 70, and 71. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al., as applied to claims 1-5, 11, 12, 14, 26, 27, 31, 70, and 71 above, and further in view of  Zhao et al., (US 2013/0295631 A1, published on November 7, 2013). 
The teachings of Church et al., have been summarized previously, supra. 
Church et al., do not disclose a step for confirming that the error-free gene segments are correct sizes and concentrations of the error-free gene segments after the purifying step as recited in claim 10. 
Zhao et al.,  teach to purify DNA fragments with correct sizes and determine the concentrations of purified DNA fragments (see paragraphs [0161] and [0207]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 10 by confirming that the error-free gene segments are correct sizes and concentrations of the error-free gene segments after the purifying step in view of the prior arts of Church et al., and Zhao et al.. One having ordinary skill in the art would have been motivated to do so because Zhao et al., have successfully purified DNA fragments with correct sizes and determined the concentrations the error-free gene segments of purified DNA fragments (see paragraphs [0161] and [0207]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 10 in view of the prior arts of Church et al., and Zhao et al., in order to confirm that the error-free gene segments are correct sizes and concentrations of the error-free gene segments after the purifying step.

Claim 13, 16, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al., as applied to claims 1-5, 11, 12, 14, 26, 27, 31, 70, and 71 above, and further in view of  Young et al., (Nucleic Acids Research, 32, e59, 2004). 
The teachings of Church et al., have been summarized previously, supra. 
Church et al., do not disclose that step a) comprises: i) performing at least one segmenting/factoring step on at least one nucleotide sequence comprising an open reading frame (ORF) encoding a gene of interest to obtain a first pool of oligonucleotides; ii) assembling and amplifying gene segments using the first pool of oligonucleotides and a second pool of oligonucleotides; and iii) purifying the assembled and amplified gene segments, thereby obtaining the pool of assembled gene segments as recited in claim 13 wherein the nucleotide sequences are sectioned into segments of up to 2000 base pairs comprising about 15-50 base pair overlap regions between segments as recited in claim 16, the overlap region comprises a GC content of about 40-60% as recited in claim 20, the gene segments is assembled using the first pool of oligonucleotides and the second pool of oligonucleotides wherein the first pool of oligonucleotides and the second pool of oligonucleotides is in an equimolar ratio as recited in claim 22, the at least one oligonucleotide from the second pool of oligonucleotides is at least partially complementary to at least one oligonucleotide from the first pool of oligonucleotides as recited in claim 23, and the gene segments is assembled by polymerase chain assembly wherein the second pool of oligonucleotides is assembled with the first pool of oligonucleotides to form the gene segments and the polymerase chain assembly is polymerase chain reaction (PCR) as recited in claim 24. 
Young et al., teach that i) performing at least one segmenting/factoring step on at least one nucleotide sequence (eg., A3 gene) comprising an open reading frame (ORF) encoding a gene of interest to obtain a first pool of oligonucleotides; ii) assembling and amplifying gene segments using the first pool of oligonucleotides (eg., DA-PCR products from a portion of oligonucleotides from 94 oligonucleotides of 25 nt each) and a second pool of oligonucleotides (eg., DA-PCR products from another portion of oligonucleotides from 94 oligonucleotides of 25 nt each); and iii) purifying the assembled and amplified gene segments (eg., purified by phenol-chloroform extraction), thereby obtaining the pool of assembled gene segments as recited in claim 13 wherein the nucleotide sequences are sectioned into segments of up to 2000 base pairs comprising about 15-50 base pair overlap regions between segments (eg., 94 oligonucleotides of 25 nt each with 10 nt 3’ overlap and 15 nt 3’ overlap) as recited in claim 16, the overlap region comprises a GC content of about 40-60% as recited in claim 20, the gene segments is assembled using the first pool of oligonucleotides and the second pool of oligonucleotides wherein the first pool of oligonucleotides and the second pool of oligonucleotides is in an equimolar ratio as recited in claim 22, the at least one oligonucleotide from the second pool of oligonucleotides is at least partially complementary to at least one oligonucleotide from the first pool of oligonucleotides as recited in claim 23, and the gene segments is assembled by polymerase chain assembly (eg., OE-PCR) wherein the second pool of oligonucleotides is assembled with the first pool of oligonucleotides to form the gene segments and the polymerase chain assembly is polymerase chain reaction (PCR) as recited in claim 24 (see pages 2 and 3). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 13, 16, 23, and 24 wherein step a) comprises: comprises: i) performing at least one segmenting/factoring step on at least one nucleotide sequence comprising an open reading frame (ORF) encoding a gene of interest to obtain a first pool of oligonucleotides; ii) assembling and amplifying gene segments using the first pool of oligonucleotides and a second pool of oligonucleotides; and iii) purifying the assembled and amplified gene segments, thereby obtaining the pool of assembled gene segments, the nucleotide sequences are sectioned into segments of up to 2000 base pairs comprising about 15-50 base pair overlap regions between segments, the at least one oligonucleotide from the second pool of oligonucleotides is at least partially complementary to at least one oligonucleotide from the first pool of oligonucleotides, and the gene segments is assembled by polymerase chain assembly wherein the second pool of oligonucleotides is assembled with the first pool of oligonucleotides to form the gene segments and the polymerase chain assembly is polymerase chain reaction (PCR) in view of the prior arts of Church et al., and Young et al.. One having ordinary skill in the art would have been motivated to do so because Young et al., teach that i) performing at least one segmenting/factoring step on at least one nucleotide sequence (eg., A3 gene) comprising an open reading frame (ORF) encoding a gene of interest to obtain a first pool of oligonucleotides; ii) assembling and amplifying gene segments using the first pool of oligonucleotides (eg., DA-PCR products from a portion of oligonucleotides from 94 oligonucleotides of 25 nt each) and a second pool of oligonucleotides (eg., DA-PCR products from another portion of oligonucleotides from 94 oligonucleotides of 25 nt each); and iii) purifying the assembled and amplified gene segments (eg., purified by phenol-chloroform extraction), thereby obtaining the pool of assembled gene segments as recited in claim 13 wherein the nucleotide sequences are sectioned into segments of up to 2000 base pairs comprising about 15-50 base pair overlap regions between segments (eg., 94 oligonucleotides of 25 nt each with 10 nt 3’ overlap and 15 nt 3’ overlap) as recited in claim 16, the overlap region comprises a GC content of about 40-60% as recited in claim 20, the gene segments is assembled using the first pool of oligonucleotides and the second pool of oligonucleotides wherein the first pool of oligonucleotides and the second pool of oligonucleotides is in an equimolar ratio as recited in claim 22, the at least one oligonucleotide from the second pool of oligonucleotides is at least partially complementary to at least one oligonucleotide from the first pool of oligonucleotides as recited in claim 23, and the gene segments is assembled by polymerase chain assembly (eg., OE-PCR) wherein the second pool of oligonucleotides is assembled with the first pool of oligonucleotides to form the gene segments and the polymerase chain assembly is polymerase chain reaction (PCR) as recited in claim 24 (see pages 2 and 3), and the simple substitution of one kind of method for making a pool of assembled gene segments (ie., the method for making a pool of assembled gene segments taught by Church et al.,) from another kind of method for making a pool of assembled gene segments (ie., the method for making a pool of assembled gene segments taught by Young et al.,) during the process of performing the method recited in claim 13, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the method for making a pool of assembled gene segments taught by Church et al., and the method for making a pool of assembled gene segments taught by Young et al., are used for the same purpose and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 13 by making a pool of assembled gene segments using the method taught by Young et al., in view of the prior arts of Church et al., and Young et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al., as applied to claims 1-5, 11, 12, 14, 26, 31, 70, and 71 above, and further in view of Woodhouse et al., (US 2019/0203283 A1, priority date: September 13, 2017). 
The teachings of Church et al., have been summarized previously, supra. 
Church et al., do not disclose that said purifying the digest fragments is carried out using solid phase reversible immobilization (SPRI) as recited in claim 28. However, Church et al., teach purifying fragments of construction oligonucleotides by size separation of the fragments of construction oligonucleotides using column chromatography or gel electrophoresis (see paragraph [0210]). 
Woodhouse et al., teach size separation of DNA fragments using magnetic SPRI beads (see paragraph [0150]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 28 wherein said purifying the digest fragments is carried out using solid phase reversible immobilization (SPRI) in view of the prior arts of Church et al., and Woodhouse et al.. One having ordinary skill in the art would have been motivated to do so because Church et al., teach purifying fragments of construction oligonucleotides by size separation of the fragments of construction oligonucleotides using column chromatography or gel electrophoresis (see paragraph [0210]) while Woodhouse et al., teach size separation of DNA fragments using magnetic SPRI beads (see paragraph [0150]), and the simple substitution of one kind of method for size separation of nucleic acid fragments (ie., size separation of the fragments of construction oligonucleotides using column chromatography or gel electrophoresis taught by Church et al.,) from another kind of method for size separation of nucleic acid fragments (ie., size separation of DNA fragments using magnetic SPRI beads taught by Woodhouse et al.,) during the process of performing the method recited in claim 28, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since size separation of the fragments of construction oligonucleotides using column chromatography or gel electrophoresis taught by Church et al., and size separation of DNA fragments using magnetic SPRI beads taught by Woodhouse et al., are used for the same purpose (ie., size separation of nucleic acid fragments) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 28 wherein said purifying the digest fragments is carried out using solid phase reversible immobilization (SPRI) in view of the prior arts of Church et al., and Woodhouse et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al., in view of Woodhouse et al., as applied to claims 1-5, 11, 12, 14, 26-28, 31, 70, and 71 above, and further in view of Trau et al., (US 2017/0029881 A1, published on February 2, 2017) and Heron et al., (US 2020/0024654 A1, priority date: September 29, 2017). 
	The teachings of Church et al., and Woodhouse et al., have been summarized previously, supra. 
Church et al., and Woodhouse et al., do not disclose that the SPRI uses a buffer comprising 20% PEG8000, 2 M salt, 10 mM Tris pH 8 and 1 mM EDTA as recited in claim 29.
Trau et al., teach that their SPRI uses a buffer comprising 20% PEG8000, 2.5M M NaCl, and 10 mM Tris-HCl pH 8.0 (see paragraphs [0090] and [0111]). 
Heron et al., teach that their SPRI uses a buffer comprising 2 M NaCl, 50 mM Tris-Cl pH 8.0, 1 mM EDTA, and 0.05% Tween-20 (see paragraph [0495]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 29 wherein the SPRI uses a buffer comprising 20% PEG8000, 2 M salt, 10 mM Tris pH 8 and 1 mM EDTA in view of the prior arts of Church et al., Woodhouse et al., Trau et al., and Heron et al.. One having ordinary skill in the art would have been motivated to do so because Trau et al., teach that their SPRI uses a buffer comprising 20% PEG8000, 2.5M M NaCl, and 10 mM Tris-HCl pH 8.0 (see paragraphs [0090] and [0111]) while Heron et al., teach that their SPRI uses a buffer comprising 2 M NaCl, 50 mM Tris-Cl pH 8.0, 1 mM EDTA, and 0.05% Tween-20 (see paragraph [0495]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make a buffer used for SPRI comprising 20% PEG8000, 2 M salt, 10 mM Tris pH 8 and 1 mM EDTA and perform the method recited in claim 29 using this buffer in view of the prior arts of Church et al., Woodhouse et al., Trau et al., and Heron et al., 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al., as applied to claims 1-5, 11, 12, 14, 26, 27, 31, 70, and 71 above, and further in view of  Hall et al., (US Patent No. 4,921,802, published on May 1, 1990). 
	The teachings of Church et al., have been summarized previously, supra. 
Church et al., do not disclose that step b) comprises slowly reducing the temperature to promote random pairing of complementary strands as recited in claim 47. However, Church et al., teach denaturing the double stranded nucleic acid sequences from each of the purified gene segments into single stranded sequences and renaturing the single stranded sequences (see paragraph [0210] and Figure 21). 
Hall et al., teach that [F]ollowing melting (denaturation) the two complementary DNA strands can be repaired (re-annealed) by slowly decreasing the temperature. At first re-annealing occurs by random correct contacts but, thereafter, spreads rapidly in both directions along the chains between complementary base pairs” (see column 2, third paragraph). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 47 wherein step b) comprises slowly reducing the temperature to promote random pairing of complementary strands in view of the prior arts of Church et al., and Hall et al.. One having ordinary skill in the art would have been motivated to do so because Church et al., teach denaturing the double stranded nucleic acid sequences from each of the purified gene segments into single stranded sequences and renaturing the single stranded sequences (see paragraph [0210] and Figure 21) 
while Hall et al., teach that following melting (denaturation), the two complementary DNA strands are repaired (re-annealed) by slowly decreasing the temperature which is a routine DNA annealing process (see column 2, third paragraph). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to slowly reduce the temperature after denaturing the double stranded nucleic acid sequences from each of the purified gene segments into single stranded sequences in step b) of claim 1 in view of the prior arts of Church et al., and Hall et al., in order to promote random pairing of complementary strands. 
 
Conclusion
28.	No claim is allowed. 
29.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 4, 2022